Bruñe, C. J.,
delivered the opinion of the Court.
The applicant asserts that when he was tried in the Criminal Court of Baltimore he was denied due process of law and that the record will show “vast irregularities, deceit and fraud, *643and there is no evidence that warranted a conviction.” He applied to Judge Michaelson, sitting in the Circuit Court for Anne Arundel County, for a writ of habeas corpus. His petition was denied and he seeks leave to appeal.
We think that Judge Michaelson correctly analyzed the petition as setting up complaints as to the competency, admissibility or sufficiency of the evidence and allegedly perjured testimony. We agree with his holding that none of these matters warranted the issuance of the writ. We find no direct or sufficient allegation of knowledge or connivance of the prosecution in the use of allegedly perjured testimony, and this ground of attack therefore fails. Brigmon v. Warden, 213 Md. 628, 131 A. 2d 245. It is settled by numerous decisions of this Court that the other grounds upon which the applicant relies are insufficient and that habeas corpus proceedings cannot be used to test the question of guilt or innocence.

Application denied, with costs.